Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 1 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 2 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 3 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 4 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 5 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 6 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 7 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 8 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 9 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 10 of 11
           Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 11 of 11

         LAW OFFICES OF

GERALD   B.   LEFCOURT,   P.G.


                                                  Honorable J. Paul Oetken
                                                  United States District Judge
                                                  Southern District of New York
                                                  December 12, 2019
                                                  Page 11



  therefrom, to challenge such conduct, and vindicate their constitutional rights and pnvacy
  interests.




  cc:    All counsel (via ecf)
Case 1:19-cr-00725-JPO Document 45-1 Filed 12/12/19 Page 1 of 3




                    EXHIBIT A
Case 1:19-cr-00725-JPO Document 45-1 Filed 12/12/19 Page 2 of 3
Case 1:19-cr-00725-JPO Document 45-1 Filed 12/12/19 Page 3 of 3
Case 1:19-cr-00725-JPO Document 45-2 Filed 12/12/19 Page 1 of 3




                    EXHIBIT B
        Case 1:19-cr-00725-JPO Document 45-2 Filed 12/12/19 Page 2 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     December 1, 2019

BY EMAIL

Gerald B. Lefcourt, Esq.
Faith Friedman, Esq.
1841 Broadway Suite 910
New York, NY 10023
Email: lefcourt@lefcourtlaw.com
Email: ffriedman@lefcourtlaw.com

       Re:      United States v. Andrey Kukushkin, No. 19 Cr. 725 (JPO)

Dear Counsel:

        The Government writes in response to your letter dated November 26, 2019, requesting,
pursuant to 18 U.S.C. § 3504, that the Government affirm or deny whether the defendants or their
alleged co-conspirators have been the subject of certain forms of surveillance.

        As we have previously told you, the Government did not obtain or use Title III intercepts
in the course of this investigation. Additionally, the Government does not intend to use any
information that was obtained or derived from the Foreign Intelligence Surveillance Act or the
other forms of surveillance identified in your letter. To the extent your letter is intended as a
request for discoverable materials under Rule 16 of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150, 154 (1972), the
Government has already begun producing Rule 16 discovery and will continue to do so on a rolling
basis. As noted in our letter dated November 18, 2019, the Government recognizes its obligations
under Brady and its progeny, and to the extent such material exists, will provide timely disclosure
as such material comes to light. Similarly, also as noted in our November 18, 2019 letter, the
Government will provide Giglio material in a timely manner prior to trial.

        With respect to your request under 18 U.S.C. § 3504 that the Government indicate whether
the defendants and their alleged co-conspirators have been the subjects of certain forms of
surveillance, that request is solely based on conjecture. Mere suspicions and conjecture do not
trigger the Government’s duty to respond under Section 3504. See, e.g., United States v. Dien,
598 F.2d 743, 746 (2d Cir. 1979) (deeming “frivolous” a request for information under § 3504
when the request lacked “any substantial support for the claim of illegality,” and holding that such
request “triggered no obligation” for the government to respond); United States v. Yanagita, 552
F.2d 940, 943 (2d Cir. 1977) (a request “may not be based upon mere suspicion but must at least
appear to have a ‘colorable’ basis before it may function to trigger the government’s obligation to
respond under § 3504” (internal citation omitted)). The “imagine[d]” use of surveillance
         Case 1:19-cr-00725-JPO Document 45-2 Filed 12/12/19 Page 3 of 3
                                                                                             Page 2


techniques described in your letter, based solely on the fact that the case involves “foreign
nationals, foreign communications, foreign travel, and the like,” is not a basis for requiring a
response under Section 3504. (Nov. 26, 2019 Ltr. at 1). Moreover, your request under Section
3504 is also premature, because Section 3504 applies by its terms only to proceedings and not to
discovery. See § 3504(a)(1) (“In any trial, hearing, or other proceeding in or before any court,
grand jury, department, officer agency, regulatory body, or other authority of the United States . .
. upon a claim by a party aggrieved that evidence is inadmissible because it is the primary product
of an unlawful act . . . the opponent of that claim shall affirm or deny the occurrence of the alleged
unlawful act.” (emphasis added)). Finally, your request fails to identify any unlawful act or
specific evidence derived as a result of any unlawful act. Accordingly, because your request is
premature, insufficient, and based only on conjecture, it does not provide a basis for a response
under Section 3504.


                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York

                                         By: _____/s/_______________________
                                             Rebekah Donaleski
                                             Nicolas Roos
                                             Douglas Zolkind
                                             Assistant United States Attorneys
                                             (212) 637-2423/2421/2418

Cc: All Defense Counsel (by email)
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 1 of 32




                     EXHIBIT C
           Case
             Case
                1:19-cr-00725-JPO
                  1:05-cr-00830-HB Document
                                    Document45-3
                                             28 Filed
                                                 Filed12/23/05
                                                       12/12/19 Page
                                                                 Page12ofof232




                                SERCARZ & RIOPELLE, LLP
                                          CARNEGIE HALL TOWER
                                     152 WEST 57TH STREET, 24TH FLOOR
                                       NEW YORK, NEW YORK 10019
                                               (212) 586-4900
                                          FACSIMILE (212) 586-1234
                                          www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*


JULIA L. GATTO
 *
  ADMITTED IN NY & NJ



                                                                  December 23, 2005


VIA FAX AND ECF

The Honorable Harold Baer
United States District Court
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                    Re:   United States v. Ishan Sharif Khwaja, 05 Cr. 830 (HB)

Dear Judge Baer:

        In light of the statements recently made by our President, I would respectfully ask that
the Court permit me to make one additional discovery application on behalf of my client, which
was not included in the motions filed on December 16. The application is this: that the Court
direct the Department of Justice to ascertain from all relevant agencies of the Executive Branch
of our government whether any communication (whether oral or email) of my client, or any of
the companies with which he was affiliated (i.e. National Electronics, Inc., Taban Company,
Inc., Krona Trading, Inc. or Mailtronics, Inc.), was covertly intercepted and/or recorded as part
of our national effort to combat terrorism. In connection with this application, I request that the
Court also direct the Department of Justice to obtain an affidavit from each such government
agency, averring that a search of the agency’s records has been done, and that no such
communications were intercepted and/or recorded (if that is the case). Of course, if any such
communications were intercepted and/or recorded, I ask that they be produced to Mr. Khwaja
promptly, and that the Court order such production.

       In connection with this application I note that this case was investigated by the Joint
Terrorism Taskforce, which I believe did surveillance on the business premises of National
Electronics for a period of more than a year before the indictment in this case was returned. I
also note that early on in this case AUSA Leung represented to me that no statements of my
        Case
          Case
             1:19-cr-00725-JPO
               1:05-cr-00830-HB Document
                                 Document45-3
                                          28 Filed
                                              Filed12/23/05
                                                    12/12/19 Page
                                                              Page23ofof232
The Honorable Harold Baer
December 23, 2005
Page 2

client were recorded, and I have no reason to doubt Mr. Leung’s bona fides in making that
representation. However, I note that there have been instances where the fact of surreptitious
interception and/or recording of statements has been withheld from the United States Attorney’s
Office, see United States v. Huss, 482 F.2d 38 (2d Cir. 1973) and, therefore, I believe this
application is appropriate, given what seems to have been an ongoing campaign of interception
and recording of statements by the Executive Branch of government outside the direct
supervision of the Department of Justice.

                                                           Respectfully submitted,

                                                                  S/

                                                           Roland G. Riopelle

Cc:    AUSA Wilson Leung, Esq.
       AUSA Lisa Korologos, Esq.
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 4 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 5 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 6 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 7 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 8 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 9 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 10 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 11 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 12 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 13 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 14 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 15 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 16 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 17 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 18 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 19 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 20 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 21 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 22 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 23 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 24 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 25 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 26 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 27 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 28 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 29 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 30 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 31 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 32 of 32
